DETAILED ACTION
	This action is in response to the response filed 03/03/2021
Claims 12-16 have been canceled.
Claims 21-25 have been newly added.
	Claims 1-11, 17-25 have been elected without traverse.
Claims 1-11, 17-25 are currently pending and have been examined.


Election/Restrictions
Applicant has elected Group I (claims 1-11 and 17-20, as well as new claims 21-25) without traverse.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 17-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 17, 21 recite “without a user request for the token”, which is a negative claim limitation. Negative claim limitations are allowed when they further illuminate the metes and bounds of the claims. However, “without a user request for the token” does not provide any clarity for the claims.  In fact, Claim 6 and 8 recite both an onboarding process as well as a selection process in order for the user to receiving a token for transactions. However, as the independent claims recite that tokens are received “without a user 
	Dependent claims are rejected based on their dependency to the claims above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 17-19, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2018/0225720 A1) in view of Salama (US 2015/0100495 A1).
Regarding Claims 1, 17, 21:
	Singh teaches a system comprising: a sensor configured to detect transaction initiation data between a user device and a merchant device at a merchant location; a non-transitory memory storing instructions; and one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations comprising: detecting the transaction initiation data through the sensor connected to the system at the merchant location;  (Paragraph 0021, 0024, “The environment 100 includes one or more merchants 120 that accept payment via the processing network… A cardholder 160 may present the merchant 120 with a payment card 150 to make a payment to the merchant 120 in exchange for a good or service. Alternatively, the cardholder 160 may provide the merchant 120 with account information associated with the payment card 150 without physically presenting the payment card 150 (e.g., for remote financial transactions including e-commerce transactions, card-not-present transactions, or card-on-file transactions). Account information may include a name of the cardholder 160, an account number, an expiration date, and/or a security code (such as a card verification value (CVV), a card verification code (CVC), and the like).”various card information may be provided by user and detected by the merchant/payment systems.)
determining the transaction initiation data corresponds to a likelihood of checkout… at the merchant location;  (Paragraph 0055, “In some embodiments, the metric component 360 uses a plurality of confidence scores 362 (e.g., price metric PM, time metric TM, distance metric DM) to calculate or generate a composite index associated with the likelihood of the potential financial transaction materializing as a completed financial transaction based on a plurality of factors associated with the confidence scores 362 (e.g., purchase price p, purchase timeframe t, purchase distance d, respectively).”)
Singh does not explicitly disclose a transaction…that exceeds a threshold amount for a transaction …determining a token that can be used in electronic transaction processing between the user device and the merchant device; and loading the token to at least one of the user device or the merchant device through a background operation without a user request for the token.
However, Salama, an analogous art of Singh and the current application, teaches a transaction…that exceeds a threshold amount for a transaction …determining a token that can be used in electronic transaction processing between the user device and the merchant device; and loading the token
to at least one of the user device or the merchant device through a background operation without a user request for the token. (Paragraph 0100, “a trigger for subsequent updates based on a threshold amount of aggregate purchases over a period of time (e.g., trigger a token update when an aggregate amount of purchases in a one-hour period exceeds $1000)”)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of having tokens by automatically be updated based on transaction thresholds, as 

Regarding Claims 2, 22:
Singh further teaches wherein the determining that the transaction initiation data corresponds to the likelihood of checkout comprises: determining a transaction initiation score for the likelihood of checkout for the transaction between the user device and the merchant device based on the transaction initiation data. (Paragraph 0055, “In some embodiments, the metric component 360 uses a plurality of confidence scores 362 (e.g., price metric PM, time metric TM, distance metric DM) to calculate or generate a composite index associated with the likelihood of the potential financial transaction materializing as a completed financial transaction based on a plurality of factors associated with the confidence scores 362 (e.g., purchase price p, purchase timeframe t, purchase distance d, respectively).”)

Regarding Claims 3, 18, 19, 23:
Singh further teaches wherein the transaction initiation data comprises at least one of a distance between the user device and the merchant device, a motion of the user device, an action taken with the user device, data on a display screen of the user device, an action by a user associated with the user device, voice data of the user, movement of the user, or an item in possession of the user. (Paragraph 0055, “In some embodiments, the metric component 360 uses a plurality of confidence scores 362 (e.g., price metric PM, time metric TM, distance metric DM) to calculate or generate a composite index associated with the likelihood of the potential financial transaction materializing as a completed financial transaction based on a plurality of factors associated with the confidence scores 362 (e.g., purchase price p, purchase timeframe t, purchase distance d, respectively).”)
In regards to claims 18-19 it is noted that using any form of data in order to make calculations for the confidence scored would be an obvious variation that does not move to distinguish over the prior art. 

s 4, 5, 20, 24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2018/0225720 A1) in view of Salama (US 2015/0100495 A1) as applied above in further view of Vamvakas (WO 01/27723 A1).
Regarding Claims 4, 24:
Vamvakas, an analogous art of Singh and the current application, teaches wherein prior to the determining the token, the operations further comprise: providing a trust token from the user device, wherein the trust token validates the system as a trusted system for token determination of the token. (Page 26, “In the embodiment described, the smart card 806 has a cryptographic identity (as shown in Figure 7). It is preferred also (though again not essential in all embodiments) that the biometric reader 807 has, in addition to its biometric functionality, the functionality of a secure token as shown in Figure 7 - that is, a cryptographic identity, functionality to allow it to authenticate a trusted platform or secure token, and each cryptographic functionality as needed to allow secure communication with another system element.” Devices may have token systems that allow them to validate systems as trusted.)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of having devices validate systems with the use of tokens as disclosed by Vamvakas to the teachings of having systems and device communicate with each other in order to processes transactions as disclosed by the combination of Sigh and Salama by having the system be validated by the user device before the user device accepts further data from the system in order to increase security and avoid malicious data to be received by the devices.

Regarding Claims 5, 25:
Salama further teaches wherein prior to the determining the token, the operations further comprise: receiving funding source information from the user device in response to the trust token provided from the user device, wherein the token is determined using the funding source information. (Paragraph 0030, “In one aspect, data repository 144 may include customer data 144A, account data 144B, and transaction data 144C. In one aspect, customer data 144A may include one or more data records uniquely identifying one or more users 110 of business entity 160 associated with system 140. By way of example, a customer of a financial institution (e.g., business entity 160) may access a web page associated with system 140 (e.g., 

Regarding Claim 20:
Salama further teaches wherein prior to the receiving the token, the operations further comprise: determining the token service provider for the user based on at least one of merchant rewards with the token service provider, user rewards for the financial information, rules for selection of the token service provider, or a user preference for the token service provider. (Paragraph 0030, “In one aspect, data repository 144 may include customer data 144A, account data 144B, and transaction data 144C. In one aspect, customer data 144A may include one or more data records uniquely identifying one or more users 110 of business entity 160 associated with system 140. By way of example, a customer of a financial institution (e.g., business entity 160) may access a web page associated with system 140 (e.g., through a web server executed by front end 142A), and subsequently register for online banking services and provide data. The data may be linked to the customer and stored within customer data 144A.” user is registered with the system, i.e. user prefers the token service provided, so that financial tokens may be provided.)


Claims 6, 7, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2018/0225720 A1) in view of Salama (US 2015/0100495 A1) as applied above in further view of Killoran (US 2017/0148011 A1).
Regarding Claim 6:
Killoran, an analogous art of Singh and the current application teaches wherein prior to the determining the token, the operations further comprise: determining that the user device is not onboarded with a tokenization system for the token, wherein the determining the token comprises: retrieving payment information from the user device; and generating the token with the tokenization system for the payment information. (Paragraph 0143-0148, “If the customer is not authenticated or the lacks the required information or does not have an account, the customer may be navigated to a signup page on the web-
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of checking if a user is registered and if they are not registering them in order to send them a token for a transaction as disclosed by Killoran to the teachings of processing user transactions with the use of tokens as disclosed by the combination of Singh and Salama in order to allow for all users to have the service available to them and to be able to register whenever needed in order to increase convenience and accessibility. 


Regarding Claim 7:
Salama further teaches wherein the determining the token further comprises: determining a spending amount available to the user device for the electronic transaction processing based on the payment information and a risk assessment of the user device, wherein the token is generated for the spending amount. (Paragraph 0100, “a trigger for subsequent updates based on a threshold amount of aggregate purchases over a period of time (e.g., trigger a token update when an aggregate amount of purchases in a one-hour period exceeds $1000)”)

Regarding Claim 10:
Killoran, an analogous art of Singh and the current application teaches wherein prior to the determining the token, the operations further comprise: determining that the user device is onboarded with a tokenization system for the token, wherein the determining the token comprising fetching the token from the tokenization system. (Paragraph 0143, “The e-commerce system 140 receives the request and authenticates the IP address of the customer. The e-commerce system 140 looks up the customer's account using the phone number at step 412 and generates a mailto link and token associated with the customer and the transaction.”)



Regarding Claim 11:
Salama further teaches wherein the operations further comprise: determining loyalty data available to the user device for the electronic transaction processing with the merchant device; and loading the loyalty data to the merchant device through the background operation. (Paragraph 0024, “For example, system 140 may be a system associated with a commercial bank, an investment bank, a provider of a payment instrument or financial service accounts, etc. In some embodiments, a financial service account may be a check, savings, credit, debit, and/or a reward or loyalty account. In some aspects, a payment instrument may include, but is not limited to, a personal or corporate credit card, a debit card, a prepaid credit or debit card, or check instruments.”)


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2018/0225720 A1) in view of Salama (US 2015/0100495 A1) and  Killoran (US 2017/0148011 A1).as applied above in further view of Gaddam (US 2015/0058224 A1).

Regarding Claim 8:
Gaddam, an analogous art of Singh and the current application, teaches wherein the payment information comprises a plurality of funding sources, and wherein the determining the token further comprises: selecting one of the plurality of funding sources for tokenization with the token based on at least one of funds available for the one of the plurality of funding sources or rewards received from use of the one of the plurality of funding sources, wherein the token is generated for the one of the plurality of funding sources. (Paragraph 0059, “The user may have multiple payment accounts registered with the mobile wallet 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachigns of having a user select from a plurality of available accounts for a transaction and receiving a token as disclosed by Gaddam to the teachings of processing transactions with the use of tokens as disclosed by the combination of Singh, Salama, and Killoran by having the user be presented with options for a transaction during registration and to set their rules for their accounts for the thresholds disclosed by Salama in order to allow a user more control of which accounts would be used in a transaction.

Regarding Claim 9:
The prior art further teaches wherein the one of the plurality of funding sources is tokenized for a first amount, and wherein the operations further comprise: generating at least one additional token for at least one other of the plurality of funding sources for at least one additional amount.
It is noted that such limitations read as duplication of parts/processes that would be obvious to one of ordinary skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koeppel (US 10089619 B1) teaches a device making wallet selections based on scoring thresholds without user input.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHANN Y CHOO whose telephone number is (571)270-0453.  The examiner can normally be reached on 7-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick MacAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHANN Y CHOO/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        06/04/2021